Title: To Alexander Hamilton from James Duane, 17 February 1783
From: Duane, James
To: Hamilton, Alexander


Newburgh [New York] 17th February 1783
Dear Sir
I am now on a Visit to the General from ⟨Kingston,⟩ where the Legislature is convened. The British King’s ⟨speech to⟩ his Parliament and his Secretary’s Letters to the Lord ⟨Mayor⟩ of London, which we had the pleasure of meeting here afford us the fairest prospect of a speedy Peace. I have but one anxiety remaining and that respects a better Establishment of our General Government on a Basis that will secure the permanent Union of the States, and a punctual Payment of the publick Debts. I do not think our Legislature will be averse to a reasonable System. The Assembly have agreed to the Requisitions of Congress and to press for the Arrears of Taxes, and a Joint Committee of both Houses have taken Measures to compel the immediate production of the Accounts of all who have been intrusted with publick money. This last step became so necessary that I found no difficulty in getting it adopted. I woud even hazard an attempt to introduce an Intendant if I had proper Materials: but I am disappointed in not receiving the Maryland plan which was promised me by Mr Wright and Mr Hemsley. If possible I still wish you would forward their Act on this Subject and for the Collection of Taxes. The Example of a State may be adopted, when any Plan of my own might be rejected. There is such Confusion in the present Administration of our State Finances, and the Weight of our Debts is so burthensome, that a Remedy must be provided; and I apprehend the production of the publick accounts before alluded to will furnish us with sufficient Arguments to prove its necessity.
We act in want of the Report ⟨and of the⟩ Evidence and arguments in support of our territor⟨ial ri⟩ghts. If as you proposed you have taken the trouble to copy it be so obliging as to transmit your Copy. Should your Leisure not have been sufficient for the undertaking be pleased to get it transcribed and forwarded. It is a Collection of great Importance to the State and if it should be lost I do not know who would submit to the Labour of a second Effort.
General Schuyler was sent for a week ago to pay the last duties to your Grandfather. He wrote me the 10th. that there was no hopes of his surviving many days; but I learn that he was still living four days ago without the least prospect of Recovery.
From your known punctuality I take it for granted that you have written to me agreeably to your promise and that your Letters have miscarried. Any Communication while the Legislature are convened woud be peculiarly acceptable and probably useful.
Be pleased to present any respectful Compliments to Col. Floyd to Mrs. Hamilton and Mr. and Mrs. Carter and to the Gentlemen of our Family &c.
With the utmost Regard I remain Dear Sir Your Affectionate & most Obedient humble Servant
Jas. Duane
Col. Alexander Hamilton
